Case 20-10846 Doc 619 Filed 12/11/20 Entered 12/11/20 09:45:29 Main Document Page 1 of 9




                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA

    In re:                       )
                                 )                         Case No. 20-10846
    THE ROMAN CATHOLIC CHURCH OF )
    THE ARCHDIOCESE OF NEW       )                         Section “A”
    ORLEANS                      )
                                 )                         Chapter 11
             Debtor.



         SEXUAL ABUSE SURVIORS JAMES DOE & J.W. DOE’S CONSOLIDATED
         OPPOSITION TO THE DEBTOR’S MOTION FOR A PROTECTIVE ORDER

             NOW INTO COURT comes James Doe, No. 20-1338 (E.D. La. ) (Barbier, J.), and J.W.

   Doe, No. 20-1321 (E.D. La.) (Guidry, J.), through undersigned counsel, who respectfully submit

   the instant Opposition to the Debtor’s Motion for a Protective Order [Rec. Doc. 599].

                                                   Introduction

             The Debtor’s motion should be denied for the following non-exclusive reasons: (1)

   Magistrate Judge Michael North already ruled on the protective order; (2) the Debtor failed to

   appeal the Magistrate’s ruling to Judge Barbier or Judge Guidry; (3) this Court previously ruled

   that Judge Barbier and Judge Guidry are to determine the scope of any limitations on the

   depositions of the two priests; (4) this Court has previously held, in no uncertain terms, that it will

   not alter, amend, or tamper with the J.W. Doe protective order issued by the state court; (5) the

   Debtor has previously argued that this Court does not have jurisdiction to alter, amend, or tamper

   with the J.W. Doe protective order – only Judge Guidry does; and (6) whether the Sexual Abuse

   survivors ever decide to argue waiver of the bankruptcy stay is not ripe, since any such future

   argument will depend on the extent of the Debtor’s future actions and will nonetheless be decided

   by the Bankruptcy Court.



                                                     1
Case 20-10846 Doc 619 Filed 12/11/20 Entered 12/11/20 09:45:29 Main Document Page 2 of 9




   I.     Magistrate North Already Ruled on the Protective Order, and the Debtor Failed to

          Appeal The Ruling to Judge Barbier or Judge Guidry.

   1.     The Debtor’s efforts at forum shopping fly in the face of this Court’s previous ruling. In

   denying in part and granting in part movers’ Motion to Lift Stay, this Court made it quite clear that

   it would defer to Judge Barbier and Judge Guidry (and by implication Magistrate North who is

   assigned to both cases) the issue of any restrictions to the scope of the depositions of the two priest

   deponents:

          At this stage in the Debtor’s bankruptcy case, this Court does not exercise
          jurisdiction over the State Court Actions, as they are currently pending in the
          District Court; therefore, the task of staging discovery in those cases in such a way
          that will permit the movants to depose the Non-Debtor Defendant Priests—without
          impairing the interests of the Debtor—rests with the District Court judges assigned
          to the State Court Actions. See Nat’l Oilwell Varco, L.P. v. Mud King Prods., Inc.,
          No. 4:12-3120, 2013 WL 1948766, at *6 (S.D. Tex. May 9, 2013) (declining to
          issue a discretionary stay to non-debtor defendants, but crafting discovery plan that
          would not impair the debtor’s interests and instructing parties to obtain clarification
          from the bankruptcy court regarding the scope of § 362 stay).

   In re Archdiocese of New Orleans, No. 20-10846, at 14-15 (11/02/2020) (emphasis supplied)

   [Rec. Doc. 528].

   2.     Accordingly, this Court clearly deferred the issue of the scope of the depositions (including

   any protective order) to the District Court. The Debtor’s efforts to have this Court issue a

   protective order violates this Court’s earlier rulings. In fact, Magistrate North decided the issue of

   a protective order, and the Debtor failed to object or appeal the ruling.

   3.     Magistrate North has played a very active role in managing the scheduling and scope of

   the depositions of both witnesses.     Magistrate North conducted two conference calls with all

   counsel to discuss the scope of the two depositions. The first call occurred on November 20, 2020.

   On this call, the Archdiocese argued for severe limitations to the scope of the depositions,


                                                     2
Case 20-10846 Doc 619 Filed 12/11/20 Entered 12/11/20 09:45:29 Main Document Page 3 of 9




   effectively arguing that no questions concerning the Archdiocese could be asked of the priests and

   that no Archdiocese documents could be discussed.      Magistrate North instructed the parties to

   submit written briefing. The Debtor submitted 13 single spaced pages of briefing with 195 pages

   of exhibits to Magistrate North arguing for suffocating restrictions. 11/25/2020 Archdiocese

   Submission, attached as Exhibit 1 (exhibits are omitted due to size restrictions). The Abuse

   Survivors submitted their own briefing. 11/25/2020 Submission, attached as Exhibit 2.

   4.     Importantly, counsel for deponent Hecker did not request any limitations to his deposition

   but just informed the court of his client’s right to invoke the Fifth Amendment, 11/25/2020 Hecker

   Submission, attached as Exhibit 3, and counsel for deponent Calamari submitted his own

   suggestions, 11/25/2020 Calamari Submission, attached as Exhibit 4.

   5.     On December 1, 2020, Magistrate North conducted the second conference call to discuss

   the letter briefings and announce his rulings. On the call, the Debtor requested from Magistrate

   North that he seal the depositions. Abuse Survivors counsel sought clarification, and Magistrate

   North ruled as follows:

   COUNSEL:       Going to your statement a second ago about the deposition being sealed, is it --

                  there is sort of a protective order in place -- at least in one of these, I think.

                  When you say being sealed, you just mean -- you're not making a ruling as

                  to whether it's going to be sealed in perpetuity, you're just making a

                  prophylactic decision as to maintaining the confidentiality such that when any

                  party wants to contest or unseal or redesignate the deposition as confidential,

                  that it would be subject to the Federal Rules of Civil Procedure dealing with

                  confidentiality?


   THE COURT:        Yeah, obviously.    I think that's a very -- that's a good way of explaining


                                                   3
Case 20-10846 Doc 619 Filed 12/11/20 Entered 12/11/20 09:45:29 Main Document Page 4 of 9




                   it, it's a prophylactic measure. Is there not a protective order in both of

                 these cases?


   COUNSEL:       Only in J.W. Doe.

   THE COURT: All right.        Well, I suggest that you-all enter the same -- submit the same

                  protective order so that it's applicable in both cases.        The depositions can

                 be designated subject to that protective order.        And then to the extent that

                 plaintiffs' counsel or anybody else wants to dedesignate them or portions of

                 them, there's a procedure in the protective order for you-all to do that.

   12/01/2020 Transcript, at 9-10 (emphasis supplied), attached as Exhibit 5.

   6.     The Debtor did not object, confront, or otherwise argue a different position to Magistrate

   North at the time. To memorialize his rulings on the conference call, Magistrate North issued an

   Order on the same day:

          Having considered the law, the parties’ letter briefs, and the written opinion of the
          Bankruptcy Judge, the Court imposes no limitations on the questioning of Mr.
          Hecker and Mr. Calamari at their upcoming depositions without prejudice to the
          Debtor’s right to move to exclude such testimony from use in any future
          proceeding. The written discovery previously propounded upon the two Defendants
          is to be updated and completed before the depositions proceed. The undersigned’s
          courtroom is available as a site for the deposition of Mr. Hecker which is tentatively
          scheduled for mid-December. Counsel are to confer further on the date and logistics
          of Mr. Calamari’s deposition. The transcripts of those depositions will initially be
          sealed as a prophylactic measure. A protective order akin to the one in place in 20-
          CV-1321 is to be submitted to the Court for its approval and use in 20-CV-1338.
          Confidentiality designations should be made pursuant to the terms of those
          protective orders. Counsel are also to confer further on whether the debtor’s active
          participation in the depositions constitutes a waiver of the bankruptcy stay, taking
          heed of the Court’s guidance on that issue.

   Magistrate North Order, at 1 (12/01/2020), J.W. Doe v. Archdiocese of New Orleans, No. 20-cv-

   1321 [Rec. Doc. 24] (emphasis supplied). This same order was also entered into James Doe.




                                                    4
Case 20-10846 Doc 619 Filed 12/11/20 Entered 12/11/20 09:45:29 Main Document Page 5 of 9




   7.      Magistrate North has offered his services to all parties to assist to work through any and

   all issues related to the two depositions -- whether it is on an expedited basis, informal basis, or

   any basis at all:

           And of course the whole idea of me getting involved here is to make sure
           that we don't have any issues. So to the extent something comes up and
           y'all need my help or guidance, just call Blanca or give me a call or something,
           and I'll get on the phone with y'all as soon as I can.

   12/01/2020 Transcript, at 6-7 (emphasis supplied). See also id. at 12 (“[S]ee if there's an issue

   and try to resolve it. And if you can't resolve it, get on the phone and call me, and I'll help you

   out.”). Rather than go through the processes already established by this Court and the District

   Courts, the Debtor has chosen to forum shop an adverse ruling.

   8.      Ultimately, Magistrate North ruled that the protective order in J.W. Doe (20-cv-1321) was

   to apply to both depositions and that it be submitted to James Doe (20-cv-1338). Id. At this point,

   the Debtor had the option of seeking reconsideration before Magistrate North or, pursuant to

   Federal Rule of Civil Procedure 72(a), appealing his ruling to either Judge Barbier, Judge Guidry,

   or both. Instead, the Debtor chose to do neither and come to this Court.

   II.     This Court has previously held (in agreeing with the Debtor) that, in no uncertain

           terms, will it alter, amend, or tamper with the J.W. Doe protective order issued by the

           state court.

   9.      This issue has already arisen and been decided by this Court. When J.W. Doe sought to

   introduce documents obtained from state court litigation in J.W. Doe, the Debtor filed a Motion to

   Strike those documents from the record. Debtor Motion to Strike, Rec. Doc. 235. The Debtor

   aggressively argued that Plaintiffs were trying to make an “end run” around the protective order,

   and that “this Court lacks jurisdiction to conduct such a review pursuant to the Rooker-Feldman

   Doctrine”. Id. at 12. In fact, the Debtor flat-out argued that only Judge Guidry has jurisdiction:


                                                     5
Case 20-10846 Doc 619 Filed 12/11/20 Entered 12/11/20 09:45:29 Main Document Page 6 of 9




            Jurisdiction regarding the J.W. Doe Protective Order now lies with the district
           court in the matter, entitled J.W. Doe v. The Roman Catholic Church of the
           Archdiocese of New Orleans, et al, Case No. 2:20-cv-01321, Section T-5, United
           States District Court, Eastern District of Louisiana. If J.W. Doe seeks relief from
           the J.W. Doe Protective Order, it must seek such relief before the district court in
           the J.W. Doe case, not this Court.

   Id.

   10.     This Court agreed with the Debtor. This Court took the extraordinary step of ordering the

   clerk’s office to destroy documents filed into the record under seal: “And I will add that the Court

   intends to destroy any unsealed documents that this Court received. Because I do, I do respect the

   protective order issued by the court in, in state court.” Transcript, at 36, attached as Exhibit 6.

   11.     The Debtor’s hypocrisy, and this Court’s previous ruling preclude it from altering,

   amending, or tampering with the J.W. Doe protective order or entering on in James Doe case.

   Judge Barbier and Judge Gudry, on their own or with Magistrate North, are the proper judges to

   decide this issue.

   III.    Whether the Sexual Abuse survivors ever decide to argue waiver of the bankruptcy

           stay is not ripe, since any such future argument will depend on the extent of the

           Debtor’s future actions and will nonetheless be decided by the Bankruptcy Court.

   12.     In its motion, the Debtor moves the Court for a pre-emptive ruling on an argument that

   movers have not yet made to any court. In this truly remarkable request, the Debtor seeks to

   challenge a statement in an email to counsel in which undersigned placed the seven Archdiocese

   counsel on notice that they will argue waiver of the bankruptcy stay.1 Striking a legal posture in




   1
     The Debtor’s decision to retain and include seven attorneys from two different law firms on an email concerning
   the scope of two depositions of people they do not represent raises the question of responsible management of
   assets. Debtor’s counsel listed on the email from Jones Walker include: Dirk Wegmann, Jefferey Tillery, Wayne
   Zeringue, Joe Lowenthal, and Allison Kingsmill. Debtor’s counsel from the Denechaud & Denechaud Law Firm
   include: Todd Gennardo and Richard Bordelon.


                                                            6
Case 20-10846 Doc 619 Filed 12/11/20 Entered 12/11/20 09:45:29 Main Document Page 7 of 9




   an email hardly qualifies as a basis to run to Court seeking relief of an argument that has not been

   made. Ripeness requires an actual controversy.

   13.    The genesis of the waiver argument did not originate with undersigned. Magistrate North

   placed the issue before all parties. In his December 1, 2020 Order, Magistrate North wrote:

   “Counsel are also to confer further on whether the debtor’s active participation in the depositions

   constitutes a waiver of the bankruptcy stay, taking heed of the Court’s guidance on that issue.”

   Magistrate North Order, at 1 (12/01/2020), J.W. Doe v. Archdiocese of New Orleans, No. 20-cv-

   1321 [Rec. Doc. 24] (emphasis supplied).

   14.    Consequently, undersigned was required to take a position on the issue of waiver. Waiver

   is an argument of degree. The amount of work the Debtor engages in, the arguments Debtor makes,

   the number of lawyers Debtor retains to defend itself, the Debtor’s court filings, and the Debtor’s

   actions during the depositions will determine whether a waiver argument is sustainable before this

   Court. Certainly, undersigned counsel took heed of the fact that Magistrate North suggested that

   counsel for he Archdiocese be able to ask some questions of Hecker. That alone does not seem to

   waive the stay. But the Debtor’s involvement thus far goes way beyond that. The Debtor is now

   litigating these cases exactly as it did in state court, as if it were the primary defendant with

   everything ng to lose.

   15.    Frankly, the Debtor chooses how much or how little it will participate in these depositions.

   The two deponents are not under the Debtor’s control. No documents are being requested from

   the Debtor at this time.     This Court previously addressed the differences between the two

   deponents and the Debtor in its decision to partially lift the stay. The Debtor should not be allowed

   to deplete assets with seven lawyers to participate in depositions in which it is neither taking nor




                                                    7
Case 20-10846 Doc 619 Filed 12/11/20 Entered 12/11/20 09:45:29 Main Document Page 8 of 9




   defending. Whatever actions the Debtor will take in the future must be weighed against the

   consequences.

                                             CONCLUSION

   16.    For the above and foregoing reasons, J.W. Doe and James Doe respectfully submit that the

   Debtor’s Motion for a Protective Order be denied in all respects.

                                                       Respectfully submitted,


                                                       /s Soren Gisleson
                                                       SOREN E. GISLESON La Bar No. 26302
                                                       HERMAN, HERMAN & KATZ
                                                       820 O’Keefe Avenue
                                                       New Orleans, Louisiana 70113
                                                       Tel: (504) 581-4892
                                                       Fax: (504) 561-6024
                                                       Email: sgisleson@hhklawfirm.com

                                                       RICHARD C. TRAHANT (# 22653)
                                                       ATTORNEY AT LAW
                                                       2908 Hessmer Avenue
                                                       Metairie, LA 70002
                                                       Telephone: (504) 780-9891
                                                       FAX: (504) 780-9891
                                                       Email: trahant@trahantlawoffice.com

                                                       -AND-

                                                       JOHN H. DENENEA, JR. (#18861)
                                                       SHEARMAN~DENENEA, L.L.C.
                                                       4240 Canal Street
                                                       New Orleans, LA 70119
                                                       Telephone: (504) 304-4582
                                                       FAX: (504) 304-4587
                                                       jdenenea@midcitylaw.com

                                                       Attorneys for J.W. Doe & James Doe




                                                   8
Case 20-10846 Doc 619 Filed 12/11/20 Entered 12/11/20 09:45:29 Main Document Page 9 of 9




                                     CERTIFICATE OF SERVICE

           I hereby caused a copy of the foregoing Opposition to be served on December 11, 2020

   upon all parties by electronic case filing for those parties receiving notice via the Court’s Electronic

   Case Filing system, and on all other parties requiring service under the Court’s Ex Parte Order

   Authorizing the Debtor to Limit Notice and Establishing Notice Procedures through the Master

   Service List via first-class United States mail, postage prepaid, to be sent on December 11, 2020.

                                                           S/Soren E. Gisleson




                                                      9
